DETAILED ACTION

Response to Amendment
The Amendment filed 2/09/2022 has been entered. Claims 1-5, 7-14 remain pending in the application. Claim 15 was cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/09/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 filed after the filing date of the application on 3/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“adjustment device” as recited in claims 1, 5 and 12 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “adjustment”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “adjustment” preceding the generic placeholder describes the function, not the structure, of the device).
“calibration device” as recited in claim 1 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “calibration”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “calibration” preceding the generic placeholder describes the function, not the structure, of the device).
“cooling/heating device” as recited in claim 1 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cooling/heating”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cooling/heating” preceding the generic placeholder describes the function, not the structure, of the device).
“cutting and non-cutting elements” as recited in claim 1 (first, “elements” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting” and “non-cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed 
“working elements” as recited in claim 1 (first, “elements” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “working” – in order to be a ‘working’ element, some working function must be performed; third, the generic placeholder is not modified by sufficient structure for performing the claimed function).
“biasing elements” as recited in claim 1 (first, “elements” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “biasing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “biasing” preceding the generic placeholder describes the function, not the structure, of the elements).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakon (JP 2010-227224 A1) in view of Westerhof (US 20180236675) and Kraus (US 20110197726).
Regarding claim 5, Sakon teaches an electric shaver (see Figure 1) comprising: 
an elongated handle (12) for manually moving the personal care device along a body surface (skin surface), 
a working head (11) attached to said handle for effecting a personal care treatment to said body surface, the working head supporting at least more than one cutter unit (see Figure 1), where at least one cutter unit of the more than one cutter unit which includes a reciprocating cutter element (paragraph 0005 of the translation), 
at least one detector (25) for detecting at least one behavioral parameter indicative of a user's behavior during handling the personal care device when effecting the personal care treatment, and 

wherein the working head is pivotably supported relative to the handle about at least one pivot axis (about L1), wherein the at least one working parameter comprises a pivoting stiffness of the working head about said at least one pivot axis (paragraph 0036 and 0038), 
wherein the adjustment device is configured to adjust the pivoting stiffness of the working head by varying a force necessary to pivot the working head relative to the handle (paragraph 0036 and 0038).
Sakon fails to teach the at least one detector comprises a contact force detector for detecting a force at which the working head is pressed against the user’s skin, wherein the adjustment device is configured to increase the pivoting stiffness of the working head when a detected skin contact pressure reaches or exceeds a predetermined value.
Westerhof teaches a method of how to optimally use a shaving device, the method includes multiple kind of sensors (paragraph 0036) for gathering different kinds of information in order to be adjust the parameter of the cutting device (paragraph 0036). 
Kraus teaches the at least one detector comprises a contact force detector for detecting a force at which the working head is pressed against the user’s skin (paragraph 0064-0065).
One of ordinary skill in the art understands that contact forces of the shaving device can affect the forces applied to the shaving head during shaving, therefore it would have been obvious to one of ordinary skill in the art to modify the device of Sakon to add additional sensor, as taught Westerhof, such as the contact force sensor of Kraus, in order to allow the controller 
Regarding claim 13, modified Sakon further teaches the force necessary to pivot the working head relative to the handle is generated by the body surface (force that cause the tilting of the head, paragraph 0033 of Sakon).
Regarding claim 14, modified Sakon further teaches the adjustment device comprises a biasing element (spring on 32, see Figure 4) mounted between a lower end of the working head and the handle for adjusting the pivoting stiffness of the working head (see Figure 4, paragraph 0036 and 0038 of Sakon).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakon (JP 2010-227224 A1) in view of Westerhof (US 20180236675) and Kraus (US 20110197726) and in further view of Takechi (US 20180243929 A1).
Regarding claim 7, modified Sakon teach all elements of the current invention as set forth in claim 5 stated above.
Sakon fails to teach a grip detector is provided for detecting a type of grip of the handle on the handle, wherein the adjustment device is configured to adjust the pivoting stiffness of the working head in response to the detected type of grip.
Takechi teaches a grip detector on a shaving device (electrode 104) for detecting a change in capacitance depending on whether or not the grip is grasped by a human hand (para. 0041) in order to prevent the control device from activating if no grip is detected.

of ordinary skill in the art to modify the device of Sakon to further add additional sensor (in additional to the sensor in claim 5), as taught Westerhof, such as a grip detector of Takechi, to detect the type of grip applied to the shaving device in order allow the controller of Sakon to better adjust the pivoting stiffness of the working head in response to additional information gathered during the shaving process.

Claims 1-4, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakon (JP 2010-227224 A1) in view of Westerhof (US 20180236675).
Regarding claim 1, Sakon teaches an electric shaver (see Figure 1) as a personal care device, comprising: 
an elongated handle (12) for manually moving the personal care device along a body surface (the user’s face), 
a working head (11) attached to said handle for effecting a personal care treatment to said body surface (See Figure 1), 
a pivotable suspension (32) associated with the working head to allow for pivoting of the working head relative to the handle about at least one axis (along L1, see Figure 4), 
at least one first detector (25) for detecting at least one behavioral parameter indicative of a user's behavior during handling the personal care device when effecting the personal care treatment (paragraph 0034 of the translation), 

a calibration device (24);
wherein the at least one working parameter of the personal care device comprises at least one of the following: a pivoting stiffness of the working head (paragraph 0011 of the translation)
Sakon fails to teach at least one second detector for detecting at least another parameter, a calibration device for calibrating the adjustment device on the basis of historical data of the at least one behavioral parameter and historical data of the at least another parameter detected during a current treatment session and a previous treatment session.
Westerhof teaches a method of how to optimally use a shaving device, the method includes multiple kind of sensors (paragraph 0036), and gathering shaving device historical data (paragraphs 0011-0012), during the usage of the shaving device detects additional data via sensors (paragraph 0036), a calibration device (processing unit 2) which determines the best instruction for the shaving device by comparing all of the current and historical data of the shaving device (paragraph 0036).
It would have been obvious to one of ordinary skill in the art to modify the calibration device of Sakon by adding a second or more detectors for gathering additional information 
Furthermore, it would also have been obvious to one of ordinary skill in the art to modify the calibration device of Sakon by having the control system compare all of the current and historical data of the shaving device gather by the sensors in the system, as taught by Westerhof, to determine the best adjustment for the shaving head for providing the best shaving outcome (paragraph 0064).
Regarding claim 2, modified Sakon further teaches said calibration device includes an adaptive controller (since the processing unit 2 of Westerhof, both process the data comparison and control the shaving, the is considered to control the information being send out by the adjustment device 4, paragraph 0036) for adaptively controlling the adjustment device in response to the at least one detected behavioral parameter to provide for different adjustments for different behavioral parameters within the range of the values of the detected behavioral parameters of the historical data thereof (paragraph 0036 of Westerhof).
Regarding claim 3, modified Sakon further teaches said calibration device is configured to calibrate said adjustment device continuously or repeatedly during effecting a personal care treatment by the personal care device and during operation of the adjustment actuator (since the adjustments happen in response to changing in the behavioral parameter during the entire shaving process, calibration is considered to continuously effects the adjustment device, see Westerhof paragraph 0036).
Regarding claim 4, modified Sakon further teaches the at least one first detector comprises (considered to be the same as the first detector of claim 1): a velocity detector (25 of 
Regarding claim 8, modified Sakon teach all elements of the current invention as set forth in claim 1 stated above.
Modified Sakon fails to teach an angular orientation detector is provided for detecting an angular orientation of a longitudinal axis of the handle relative to an angular rotation of the handle, wherein the adjustment device is configured to adjust the pivoting stiffness of the working head in response to the detected angular rotation of the handle.
Westerhof teaches an angular detector on a shaving device (paragraph 0021). 
One of ordinary skill in the art understands that different angular positions of the shaving device can affect the forces applied to the shaving head during shaving, therefore it would have been obvious to one of ordinary skill in the art to modify the device of Sakon by adding the angular position detector, as taught by Westerhof, in order to allow the controller of Sakon to better adjust the pivoting stiffness of the working head in response to additional information gathered during the shaving process.

Regarding claim 9, modified Sakon teach all elements of the current invention as set forth in claim 1 stated above.
Modified Sakon fails to teach an environmental detector is provided for detecting an environmental parameter selected from skin moisture, wherein the adjustment device is configured to adjust the pivoting stiffness of the working head in response to the detected environmental parameter.

One of ordinary skill in the art understands that different environmental factors of the shaving device can affect the forces applied to the shaving head during shaving, therefore it would have been obvious to one of ordinary skill in the art to modify the device of Sakon to add environmental detector, as taught Westerhof, in order to allow the controller of Sakon to better adjust the pivoting stiffness of the working head in response to additional information gathered during the shaving process.
Regarding claim 11, modified Westerhof further teaches the adjustment device includes at least one actuator (the adjustment portion of the adjustment device 32) for adjusting the at least one working parameter (considered to the same working parameter), said actuator being controlled by an electronic control unit (24) in response to the at least one detected behavioral parameter (same as claim 1, paragraph 0036 of Sakon translation).
Regarding claim 12, Sakon teaches a method for controlling a personal care device (see Figure 1), comprising 
an elongated handle (12) for manually moving the personal care device along a body surface and 
a working head (11) attached to said handle for effecting a personal care treatment to said body surface, comprising: 
using at least one first detector (25) for detecting at least one behavioral parameter indicative of a user's behavior during handling the personal care device, 

Sakon fails to teach using at least one second detector for detecting at least another parameter, and characterized by calibrating the adjustment device on the basis of historical data of the at least one behavioral parameter and historical data of the at least another parameter detected during a current treatment session and a previous treatment session.
Westerhof teaches a method of how to optimally use a shaving device, the method includes multiple kind of sensors (paragraph 0036), and gathering shaving device historical data (paragraphs 0011-0012), during the usage of the shaving device detects additional data via sensors (paragraph 0036), a calibration device (processing unit 2) which determines the best instruction for the shaving device by comparing all of the current and historical data of the shaving device (paragraph 0036).
It would have been obvious to one of ordinary skill in the art to modify the calibration device of Sakon by adding a second or more detectors for gathering additional information during the cutting operation, as taught by Westerhof, in order to better analyze the variables during cutting operation (paragraph 0036 of Westerhof).
Furthermore, it would also have been obvious to one of ordinary skill in the art to modify the calibration device of Sakon by having the control system compare all of the current and historical data of the shaving device gather by the sensors in the system, as taught by .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakon (JP 2010-227224 A1) in view of Westerhof (US 20180236675) and in further view of Wu (US 20190126500).
Regarding claim 10, modified Sakon teach all elements of the current invention as set forth in claim 1 stated above.
Modified Sakon fails to teach a hair detector is provided for detecting a hair property like hair density and hair length on a body portion to be treated, wherein the adjustment device is configured to adjust the pivoting stiffness of the working head in response to the detected hair property.
Wu teaches a shaving device that includes a hair detector (pressure sensor), which detects the characteristics of the hair being cut, such as hair density, thickness or hardness based on the resistance value (paragraph 0008-0009) to determine a hair characteristic parameter to control a blade operating parameter (paragraphs 0005, 0007 and 0013).
One of ordinary skill in the art understands that different hair types being cut by the shaving device can affect the forces applied to the shaving head during shaving, therefore it would have been obvious to one of ordinary skill in the art to modify the control device of Sakon by adding a hair detector (pressure sensor of Wu) to detect the type of hair being cut, as taught by Wu, in order to allow the controller to better adjust the pivoting stiffness of the working head in response to additional information gathered during the shaving process.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over De Boer (US 5687481) in view of Barish (US 8533960 B1).
This is an alternative rejection using different set of art. 
Regarding claim 5, De Boer teaches an electric shaver (see Figure 5) comprising:
an elongated handle (109) for manually moving the personal care device along a body surface (see Figure 5),
a working head (assembly of 121 and 115) attached to said handle for effecting a personal care treatment to said body surface (see Figure 5), the working head supporting more than one cutter units (121s),
at least one detector (189) for detecting at least one behavioral parameter indicative of a user's behavior during handling the personal care device when effecting the personal care treatment (for detecting contact force, col. 15 line 43- col.16 line 9), and 
an adjustment device (assembly of 171 and 179) configured for adjusting at least one working parameter (stiffness of 151) of the personal care device in response to the detected at least one behavioral parameter (col. 16 lines 10-60),
wherein the working head is pivotably supported relative to the handle about at least one pivot axis (117), 
wherein the at least one working parameter comprises a pivoting stiffness of the working head about said at least one pivot axis (pivoting stiffness of the head 121, col. 15 line 43- col.16 line 9);

De Boer fails to teach a cutter unit includes a reciprocating element.
Barish teaches a rotary shaver including more than one cutting units (three rotary heads 23 and one reciprocating cutting unit 63) that is power by the same motor (see Figures 8-10),
the at least one detector comprises a contact force detector (189) for detecting a force at which the working head is pressed against the user’s skin, wherein the adjustment device is configured to increase the pivoting stiffness of the working head when a detected skin contact pressure reaches or exceeds a predetermined value (col. 16 lines 10-60 of DeBoar).
It would have been obvious to one of ordinary skill in the art to modify the device of De Boer to add the reciprocating cutter to the rotary cutter of De Boer, as taught by Barish, in order to cut side burns (col. 7 lines 43-61 of Barish).
Regarding claim 13, modified De Boer further teaches the force necessary to pivot the working head relative to the handle is generated by the body surface (col. 16 lines 10-60 of De Boer).
Regarding claim 14, modified De Boer further teaches the adjustment device comprises a biasing element (135, more specifically 151) mounted between a lower end of the working head and the handle for adjusting the pivoting stiffness of the working head (see Figure 6, col. 16 lines 10-60 of De Boer).



Response to Arguments
Applicant's arguments filed 2/09/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding 112f interpretation. Examiner notes that term such as “adjustment device, calibration device, cooling/heating device, cutting and non-cutting elements, working elements, biasing elements” are not common term understood in the art, as pointed out by the three prong test above for each term, the generic placeholder is not modified by sufficient structure for performing the claimed function.
In response to applicant’s argument that modified Sakon fails to teach increasing a pivoting stiffness of the cutting head when a detected contact pressure reaches or exceeds a predetermined value. Examiner notes that Sakon is rely upon for the teaching of adjusting a pivoting stiffness of the cutting head, while Westorhof is reply upon for teaching adjustment of the adjustment of the hair cutting device’s parameter base on detected value by the sensor, and lastly Kraus is relied upon for teaching it is old and well known in the art to detect contact forces in a hair cutting device and change adjust some parameter base upon the detected value. Therefore the combination of teaching of Sakon, Westorhof and Kraus as a combination is considered to meet the claimed limitation. 
In response to applicant’s argument modified De Boer fails to teach a reciprocating cutter. Examiner notes that the claim does not required the contact of the reciprocating cutter to be adjustable of the pivot stiffness response to the reciprocating cutter. The current claim only requires that the device includes a set of reciprocating cutter. Examiner further notes that Barish teach adding a reciprocating cutter to the rotary cutting device for cutting side burns. 
In response to applicant's argument that Westerhof fails to teach a calibration device. Examiner notes that Westerhof teaches the information sent by the adjustment device is calibrated by processer 2 by comparing the current data and historical data, therefore processer unit 2 (paragraph 0036) is considered as the calibration device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/11/2022